OPINION ON REHEARING.
Referring to the opinion originally delivered in this case, it is not proposed to add to it otherwise than by a very brief explanation.
The material issue of fact on the trial was whether the deed was delivered by authority of Mrs. Dismukes; and, if not, whether the circumstances authorized the defendants to receive the deed, believing that the husband was empowered to deliver it, or whether they had notice that its delivery was unauthorized.
The testimony of Mrs. Dismukes, that she instructed . her husband to deliver the deed to her attorneys was admissible as amounting to a denial that she assented to its delivery to the defendants, with a fact added explaining to whom and for what purpose it was to be delivered. If, under the circumstances, Edwards and wife had notice that the delivery of the deed to them was unauthorized, that was equivalent to notice of the purport of Mrs. Dismukes’ instructions to her husband. We are still of the opinion that there was evidence sufficient to support a verdict charging defendants with notice of the *613husband’s want of authority to deliver the deed, and sufficient to justify the action of the court in admitting her to testify as to her instructions. This disposes of the ground of error most strongly urged by counsel.
We remark that the record shows that Mrs. Dismukes regarded the suit against her as one to be compromised, and executed the deed in the expectation that it would be used in such a compromise. Whilst this fact might give rise to a surmise or suspicion that the suit against her was based on a just claim, it is certainly not bf itself sufficient to establish that fact, nor is there any evidence in the record enabling us to see that the claim was just. We have disposed of the case on the legal questions presented; and, whilst the possibility that the result may be a hardship may have had its influence in leading us to grant a rehearing and have the case argued a second time, we have arrived at the conclusion that there is no valid reason why the judgment should be reversed. Accordingly, the judgment is affirmed.
Affirmed.
[Opinion delivered October 19, 1880.]